 1
     Ara Sahelian, Esq., [CBN 169257]
 2   SAHELIAN LAW OFFICES
 3   23276 South Pointe Drive, Suite 216
     Laguna Hills, CA 92653
 4   949. 859. 9200
 5   e-mail: sahelianlaw@me.com
 6   Attorneys for Fogo De Chao Churrascaria (San Jose) LLC

 7
 8
                      UNITED STATES DISTRICT COURT
 9
                      CALIFORNIA NORTHERN DISTRICT
10                          (San Jose Courthouse)
11
12
13
14
15
16
     Scott Johnson,                         CASE NO.: 5:21-cv-02859-BLF
17
18              Plaintiff,                  The Honorable Beth Labson Freeman
19                    vs.                   Courtroom 3
20   Fogo De Chao Churrascaria (San WITHDRAWAL OF DUPLICATE
21   Jose) LLC                      ANSWER
22             Defendant.                   Complaint Filed: 4/21/21
23
24
25
26
27
28

                             WITHDRAWAL OF DUPLICATE ANSWER - Page 1 -
  1
                     WITHDRAWAL OF DUPLICATE ANSWER
  2
  3
  4       Defendant hereby withdraws the second answer, which was filed by

  5    error.
  6
          Respectfully submitted:
  7
          Wednesday, September 15, 2021
  8
  9                                                      SAHELIAN LAW OFFICES
 10
 11                                            ___________________________
 12                                                         Ara Sahelian, Esq.
                         Attorney for Fogo De Chao Churrascaria (San Jose) LLC
 13
 14
 15
                                                                             .
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


2125                      WITHDRAWAL OF DUPLICATE ANSWER - Page 2 -
